DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ogawa (US 20200395499 A1).
With regards to claims 1 and 12, Ogawa discloses a detector comprising: a substrate 10; a light-receiving layer (40, 22, 30, 20) formed over the substrate, the light-receiving layer including graphene layers 40, 30 and spacer layers 22, 20 that are alternately stacked, light passing through at least one of the spacer layers [0079], the spacer layer being made of insulating material [0044, 0046]; a first electrode 50 that is in contact with the light-receiving layer; and a second electrode 52 that is in contact with the light-receiving layer, a material of the second electrode being different from a material of the first electrode [0169]. Ogawa teaches that the thickness of insulating film 22 may be set such that an incident electromagnetic wave passes through insulating film 22, but does not specify wherein the light passes through each of the spacer layers. Nevertheless, such a modification was known and would have been obvious in order to improve detection.
With regards to claims 2 and 3, Ogawa discloses wherein the spacer layer material may comprise boron nitride or the like [0068], but does not specify hexagonal boron nitride or a transition metal di-chalcogenide, although such materials were generally known in the art. It would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Ogawa, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice in order to improve detector performance. In re Leshin, 125 USPQ 416.
With regards to claim 9, Ogawa discloses wherein a lowermost layer of the light-receiving layer is the spacer layer. 
With regards to claim 10, Ogawa does not explicitly teach wherein an uppermost layer of the light-receiving layer is the spacer layer. Nevertheless, those skilled in the art appreciate that such a modification was generally known. It would have been well known, obvious, and predictably suitable 
With regards to claim 11, Ogawa does not teach the claimed layers. However, Ogawa does disclose wherein the substrate comprises a high-resistance silicon substrate, a substrate with increased insulation [0043] wherein graphene layers not existing between the spacer layers and substrate 10 (Fig. 2). Substituting the claimed spacer layers and substrate with the substrate taught by Ogawa would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 13, Ogawa does not teach the claimed step. However, Ogawa does disclose that it was known to form the graphene layer with a method of transferring and affixing [0084]. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ogawa with the claimed step as it would have been considered a matter of routine design choice depending upon the particular needs of the application.
With regards to claim 17, Ogawa discloses a pixilated imager sensor [0218] comprising the detector of claim 1. Although Ogawa does not disclose the specifics of the pixels as well as an amplifier, such elements were generally considered obvious elements for image sensing, if not already inherent.
With regards to claims 18-20, Ogawa discloses detecting infrared light [0034].

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ogawa in view of Koppens (US 20130193404 A1).
With regards to claim 8, Ogawa does not specify the claimed configuration. Koppens is in the field of graphene based detectors and teaches such a configuration was already known in the art (Fig. 4). Therefore, it would have been well known, obvious, and predictably suitable to one with .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Ogawa in view of Imaizumi (US 10830640 B2).
With regards to claim 16, Ogawa does not teach the step of heating. However, Imaizumi teaches such a step was known when transferring graphene (column 10, lines 64-67). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Ogawa with the claimed step in order to properly transfer the graphene layer.

Allowable Subject Matter
Claims 4-7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach the claimed configuration requiring the electrode formed either on the inclined surfaces, holes, or grooves as claimed as well as the steps for forming as claimed in claims 14 and 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884